Case 1:18-cv-24889-DLG Document 34 Entered on FLSD Docket 02/20/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                        Case No. 18-24889-CIV-GRAHAM


  GUSTAVO ABELLA,

         Plaintiff,

  vs.

  TOWN OF MIAMI LAKES, et al.,

       Defendants.
  ____________________________________/

                                        ORDER

         THIS CAUSE comes before the Court on Defendant Miami-Dade

  County’s    Motion    to    Dismiss    the    Complaint   and     Officer   Juan

  Rodriguez’s Partial Motion to Dismiss the Complaint [D.E. 14] and

  Plaintiff’s Motion for Leave to File First Amended Complaint [D.E.

  25].

         THE COURT has considered the Motion, the pertinent portions of

  the record, and is otherwise fully advised in the premises.

         Plaintiff    filed   an   Amended      Complaint   [D.E.    26]   thereby

  rendering Defendants’ Motion to Dismiss pertaining to the original

  Complaint moot.      Accordingly, it is hereby

         ORDERED AND ADJUDGED that Defendant Miami-Dade County’s Motion

  to Dismiss the Complaint and Officer Juan Rodriguez’s Partial

  Motion to Dismiss the Complaint [D.E. 14] is DENIED as MOOT. It is

  further

         ORDERED AND ADJUDGED that Plaintiff’s Motion for Leave to File

  First Amended Complaint [D.E. 25] is GRANTED. Plaintiff’s Amended
Case 1:18-cv-24889-DLG Document 34 Entered on FLSD Docket 02/20/2019 Page 2 of 2



  Complaint [D.E. 26] is the operative complaint in this matter.

        DONE AND ORDERED in Chambers at Miami, Florida, this 19th day

  of February, 2019.


                                     s/Donald L. Graham
                                     DONALD L. GRAHAM
                                     UNITED STATES DISTRICT JUDGE




                                       2
